[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT ONE)
The subject property is located at 17 Perry Avenue in the City of Shelton. The assessor's office of the City of Shelton taxed the property of Sharyl A. Kastens and Diane C. Burke of the Town of Orange, State of Connecticut in the amount of $113,300. Said property is located in the City of Shelton and is assessed at 70 percent of the total assessment which amounts to $79,310.
The subject property is a three-family dwelling located in a commercial zone. The appraiser for the plaintiff, Mr. Russo, valued the property at a 100 percent value using a cost method and arrived at a figure of $80,000. There is a difference in the 100 percent valuation of $33,300. There are no true comparable sales in the vicinity. Both sides depreciated the property at 40 percent and the disparity appears to be in the cost of the land value. Mr. Russo utilized the sum of $1.50 per square foot and it appears that the city used a much higher valuation.
The court finds that the price of $1.50 per square foot in the area is not realistic, but however, the city assessment on the property is overvalued. Therefore, the court reduces the 100 percent assessment by $3,300 leaving the 100 percent assessment to be $110,000. Seventy percent of $110,000 is $77,000. Therefore, the court reduces the 70 percent assessment by $2,310 which is a balance of $77,000. Therefore, the court enters judgment and the CT Page 13447 tax shall be reduced by $2,310 with costs and interest from the date of the assessment.
Philip E. Mancini, Jr. State Trial Referee